Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 03/15/2022 has been entered into this application. 

Terminal Disclaimer
The terminal disclaimer filed on 03/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,811,285 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments/remarks, (see pages 8-11), filed on 03/15/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
	
Allowable Subject Matter
Claims 1-20 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a first window formed in the plate and extending through the plate from the upper surface to the lower surface, the first window having a first vapor 
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious receiving light from _a light source with an optical sensor, wherein a first vapor shield is positioned between an object and the optical sensor so that light reflected from the object passes through the first vapor shield before being received by the optical sensor and wherein the light source and the optical sensor are above the first vapor shield, in combination with the rest of the limitations of the claim. Claims 11-15 are allowable by virtue of their dependency.  
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a plurality of windows and a plurality of vapor shields mounted to the plurality of windows, wherein each window of the plurality of windows is formed in the plate and extends through the plate from the upper surface to the lower surface, the plurality of vapor shields is configured to prevent passage of a vapor through the plurality of windows, in combination with the rest of the limitations of the claim. Claims 17-20 are allowable by virtue of their dependency.  
The closest prior art reference of Zultzke et al. (4,828,391) discloses method of replacing a vapor shield.
 However, Zultzke fail to disclose, teach or suggest the structure of a first window formed in the plate and extending through the plate from the upper surface to the lower surface, the first window having a first vapor shield fixedly mounted therein, wherein the first vapor shield is  This argument is persuasive. Therefore, the rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886